            Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION


TYLER LACKEY and JOSÉ ZAMORA,                                                         PLAINTIFFS
Each Individually and on behalf of
All Others Similarly Situated


vs.                                       No. 7:19-cv-269


PUMPCO ENERGY SERVICES, INC.,
SUPERIOR ENERGY SERVICES, L.L.C.,
and SUPERIOR ENERGY SERVICES, INC.                                                   DEFENDANTS


                       ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COME NOW Plaintiffs Tyler Lackey and José Zamora, each individually and on

behalf of all others similarly situated, by and through their attorney Josh Sanford of

Sanford Law Firm, PLLC, for their Original Complaint—Collective Action (“Complaint”)

against Defendants Pumpco Energy Services, Inc., Superior Energy Services, L.L.C., and

Superior Energy Services, Inc. (“Defendants”), and in support thereof, they do hereby

state and allege as follows:

                             I. PRELIMINARY STATEMENTS

       1.      This is a collective action brought by Tyler Lackey and José Zamora

(“Plaintiffs”) on behalf of themselves and on behalf of other Equipment Operators and

Electronic Technicians employed by Defendants (hereinafter the “Co-Workers”) at any

time within a three-year period preceding filing hereof.

       2.      Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”) for declaratory judgment, monetary damages, liquidated damages,


                                               Page 1 of 12
                      Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                               Original Complaint—Collective Action
            Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 2 of 12




prejudgment interest, and costs, including reasonable attorneys’ fees as a result of

Defendants’ failure to pay Plaintiffs and the Co-Workers lawful overtime compensation for

hours worked in excess of forty (40) hours per week.

       3.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described, infra.

                               II. JURISDICTION AND VENUE

       4.      The United States District Court for the Western District of Texas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

       5.      Defendants conduct business within the State of Texas, with their principal

place of business in Houston.

       6.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because Defendants reside in Texas, so the State of Texas therefore has personal

jurisdiction over Defendants.

       7.      Plaintiffs and the class performed their work for Defendants in the oilfields

of West Texas.

       8.      The unlawful policies complained of herein were committed within the

Midland/Odessa Division of the Western District of Texas; therefore, venue is proper

within this District pursuant to 28 U.S.C. § 1391.

                                         III. THE PARTIES

       9.      Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

                                                 Page 2 of 12
                        Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                                 Original Complaint—Collective Action
         Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 3 of 12




      10.    Plaintiff Tyler Lackey is a resident and citizen of Florida.

      11.    Plaintiff José Zamora is a resident and citizen of Potter County.

      12.    Defendant Pumpco Energy Services, Inc., is a foreign for-profit corporation

authorized to do business in the State of Texas and having a registered agent for service

of process of CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

      13.    Defendant Superior Energy Services, L.L.C., is a foreign for-profit limited

liability company authorized to do business in the State of Texas and having a registered

agent for service of process of CT Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Texas 75201.

      14.    Defendant Superior Energy Services, Inc., is a foreign for-profit corporation

authorized to do business in the State of Texas and having a registered agent for service

of process of CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

      15.    Defendants Pumpco Energy Services, Inc., and Superior Energy Services,

L.L.C. are subsidiaries of Defendant Superior Energy Services. Inc.

      16.    Defendants together do business in Texas as Superior Energy Services.

      17.    Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

wages and wage policies, and set schedules for their employees through unified

management.

      18.    As a result of this unified operation control and management, through

shared employees and ownership with the authority to establish wages and wage policy,

Defendants operated as single enterprise.




                                                Page 3 of 12
                       Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                               U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                                Original Complaint—Collective Action
           Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 4 of 12




                                 IV. FACTUAL ALLEGATIONS

       19.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

       20.     Plaintiff Tyler Lackey worked for Defendants from around October of 2018

until November of 2019 as an Equipment Operator.

       21.     Plaintiff José Zamora worked for Defendants from around August of 2018

until November of 2019 as an Equipment Operator.

       22.     At all times material herein, Plaintiffs have been entitled to the rights,

protection and benefits provided under the FLSA.

       23.     Defendants have employees engaged in commerce and have employees

handling or otherwise working on goods or materials that have been moved in or produced

for commerce by others.

       24.     Defendants are oilfield services companies that have an annual gross

volume of sales made or business done of not less than $500,000.00 (exclusive of excise

taxes at the retail level that are separately stated).

       25.     Defendants’ workers routinely use hard hats, wrenches, and other tools in

performing their job duties. These necessary implements moved in interstate commerce

across state lines. Thus, its employees used, handled, sold, and/or worked on, goods or

materials that were produced for or traveled in interstate commerce.

       26.     Defendants set the pay policy in question in this lawsuit, managed Plaintiffs’

work schedules, determined their hours, could hire and fire Plaintiffs, and had general

operational control over Plaintiffs and the Co-Workers.




                                                 Page 4 of 12
                        Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                                 Original Complaint—Collective Action
          Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 5 of 12




       27.    Defendants are an “employer” within the meaning set forth in the FLSA, and

were, at all times relevant to the allegations in this Complaint, Plaintiffs’ joint employer.

       28.    Equipment Operators and Electronic Technicians are the job tiles and

descriptions used by Defendants for employees who engage in the manual labor

associated with oilfield service work.

       29.    Equipment Operators and Electronic Technicians generally share the same

job duties of assisting in the pumping and fracking of oil wells, except that Equipment

Operators have a Commercial Driver’s License and therefore can be called upon to drive

large vehicles as part of their job duties.

       30.    Plaintiffs and the Co-Workers were classified as hourly employees for the

entire duration of their employment with Defendants and were paid an hourly rate.

       31.    Plaintiffs and the Co-Workers almost always worked in excess of forty (40)

hours per week throughout their tenure with Defendants, regardless of how Defendants

categorized that time.

       32.    Plaintiffs and the Co-Workers received an hourly rate for all hours worked

for Defendants below forty (40) hours per week and an overtime premium of one and one-

half (1.5) times their regular rate of pay for some, but not all, of their hours worked in

excess of forty (40) hours per week for Defendants.

       33.    All Equipment Operators and Electronic Technicians are subject to the same

common policy of paying straight time for some hours in excess of forty (40) per week.

       34.    Specifically, Defendants avoided paying an overtime premium for all hours

worked over forty (40) by distinguishing some of Plaintiffs’ hours worked into the separate




                                               Page 5 of 12
                      Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                               Original Complaint—Collective Action
         Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 6 of 12




category “Travel Hrs-NCTO,” and making it a policy that an overtime premium would not

be paid for those hours.

       35.      Plaintiffs and the Co-Workers were and are entitled to one and one-half

(1.5) times their regular rate of pay for all hours worked in excess of forty (40) in a week.

       36.      Defendants failed to pay Plaintiffs and the Co-Workers overtime

compensation at a rate of one and one-half (1.5) times their regular rate of pay for all of

their hours worked in excess of forty (40) hours per week even though Defendants were

aware of how many hours Plaintiffs and the Co-Workers worked.

       37.      Defendants may justify their failure to pay an overtime premium on “Travel

Hrs-NCTO” by asserting that they considered this time to be non-compensable and

payment for these hours was a bonus and a perk of employment.

       38.      To the extent the time designated “Travel Hrs-NCTO” is determined to be

non-compensable, then payments for these hours to Plaintiffs and the Co-Workers

constitute non-discretionary cash awards and bonuses paid on a regular basis when

certain objective and measurable criteria were met.

       39.      Defendants did not include the bonuses and cash awards paid to Plaintiffs

and the Co-Workers in their regular rates of pay when calculating their overtime pay.

       40.      Defendants violated the FLSA by not including the non-discretionary

bonuses of Plaintiffs and the Co-Workers in their regular rate when calculating their

overtime pay.

       41.      Defendants knew, or showed reckless disregard for whether, the way they

paid Plaintiffs and the Co-Workers violated the FLSA.




                                                Page 6 of 12
                       Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                               U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                                Original Complaint—Collective Action
            Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 7 of 12




                      V. REPRESENTATIVE ACTION ALLEGATIONS

       42.      Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

       43.      Plaintiffs bring this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       44.      Plaintiffs bring this claim on behalf of all Equipment Operators and

Electronic Technicians employed by Defendants at any time within the applicable statute

of limitations period who are entitled to payment for all overtime wages earned which

Defendants failed to pay from three years prior to the date of the filing of this lawsuit,

through the time of the trial of this case.

       45.      In conformity with the requirements of FLSA Section 16(b), Plaintiffs have

filed or will file shortly their Consent to Join this lawsuit.

       46.      The proposed FLSA class members are similarly situated in that they share

these traits:

       A.       They were classified by Defendants as non-exempt from the overtime

requirements of the FLSA;

       B.       They were paid hourly;

       C.       They recorded their time in the same manner; and

       D.       They were subject to Defendants’ common policy of failing to pay a lawful

overtime rate for all hours worked over forty (40) per work week.

       47.      Plaintiffs are unable to state the exact number of the class but believe that

the class membership exceeds 30 persons.




                                                 Page 7 of 12
                        Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                                 Original Complaint—Collective Action
           Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 8 of 12




       48.     Oilfield workers are not at their residences as frequently as many other

working-class Americans. As such, they rely on email and text message just as much as

or more so than typical wage earners, who themselves live their lives with a growing

dependence upon text message and email as opposed to traditional U.S. Mail.

       49.     Defendants can readily identify the members of the Section 16(b) collective.

The names, mailing addresses, email addresses and phone numbers of the FLSA

collective action plaintiffs are available from Defendants, and a Court-approved Notice

should be provided to the FLSA collective action plaintiffs via first class mail, email and

text message to their last known physical and electronic mailing addresses and cell phone

numbers as soon as possible, together with other documents and information descriptive

of Plaintiffs’ FLSA claim.

                               VI. FIRST CLAIM FOR RELIEF
                           (Individual Claim for Violation of FLSA)

       50.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

       51.     Plaintiffs assert this claim for damages and declaratory relief pursuant to

the FLSA.

       52.     29 U.S.C. § 207 requires employers to pay each employee one and one-

half times the employee’s regular rate for all hours that the employee works in excess of

forty (40) per week.

       53.     Defendants failed to pay Plaintiffs at a rate of one and one-half times (1.5)

their regular rate for all compensable hours worked over forty (40) hours per week, despite

their entitlement thereto.


                                                 Page 8 of 12
                        Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                                 Original Complaint—Collective Action
           Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 9 of 12




        54.    Section 778.208 of Title 29 of the Code of Federal Regulations requires that

non-discretionary bonuses, such as attendance-based incentives, “must be totaled in with

other earnings to determine the regular rate on which overtime pay must be based.”

        55.    Alternatively, if Plaintiffs’ time designated “Travel Hrs-NCTO” is determined

to be non-compensable, Defendants violated Section 778.208 of Title 29 of the Code of

Federal Regulations by not including non-discretionary bonuses paid to Plaintiffs in their

regular rate when calculating their overtime pay.

        56.    Defendants’ conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

        57.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs for, and Plaintiffs seek, unpaid overtime wages, liquidated damages, pre-

judgment interest, and costs, including reasonable attorney’s fees as provided by the

FLSA.

        58.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.

                                VII. SECOND CLAIM FOR RELIEF
                          (Collective Action Claim for Violation of FLSA)

        59.    Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

        60.    Plaintiffs, individually and on behalf of all others similarly situated, assert

this claim for damages and declaratory relief pursuant to the FLSA.




                                                 Page 9 of 12
                        Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                                U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                                 Original Complaint—Collective Action
         Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 10 of 12




       61.    Plaintiffs bring this action on behalf of themselves and all other similarly

situated employees, former and present, who were and/or are affected by Defendants’

willful and intentional violation of the FLSA.

       62.    29 U.S.C. § 207 requires employers to pay each employee one and one-

half times the employee’s regular rate for all hours that the employee works in excess of

forty (40) per week.

       63.    Defendants failed to pay Plaintiffs and those similarly situated at a rate of

one and one-half (1.5) times their regular rate for all compensable hours worked over

forty (40) hours per week, despite their entitlement thereto.

       64.    Section 778.208 of Title 29 of the Code of Federal Regulations requires that

non-discretionary bonuses, such as attendance-based incentives, “must be totaled in with

other earnings to determine the regular rate on which overtime pay must be based.”

       65.    Alternatively, if the time of Plaintiffs and those similarly situated designated

“Travel Hrs-NCTO” is determined to be non-compensable, Defendants violated Section

778.208 of Title 29 of the C.F.R. by not including non-discretionary bonuses paid to

Plaintiffs and those similarly situated in their regular rate when calculating their overtime

pay.

       66.    Because these employees are similarly situated to Plaintiffs, and are owed

overtime for the same reasons, the proposed class is properly defined as follows:

                    All Equipment Operators and Electronic Technicians
                                within the last three years.

       67.    Defendants’ conduct and practice, as described above, have been and are

willful, intentional, unreasonable, arbitrary and in bad faith.


                                               Page 10 of 12
                       Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                               U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                                Original Complaint—Collective Action
         Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 11 of 12




       68.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs and those similarly situated for, and Plaintiffs and those similarly situated seek,

unpaid overtime wages, liquidated damages, pre-judgment interest, and costs, including

reasonable attorney’s fees as provided by the FLSA.

       69.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiffs and all those similarly situated as provided by the FLSA, Plaintiffs

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                                    VIII. PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Tyler Lackey and José Zamora,

each individually and on behalf of all others similarly situated, respectfully pray as follows:

       (a)    That each Defendant be summoned to appear and answer herein;

       (b)    That Defendants be required to account to Plaintiffs, the class members,

and the Court for all of the hours worked by Plaintiffs and the class members and all

monies paid to them;

       (c)    Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       (d)    A declaratory judgment that Defendants’ practices alleged herein violate the

FLSA and attendant regulations at 29 C.F.R. § 516 et seq.;

       (e)    Judgment for damages for all unpaid overtime compensation owed to

Plaintiffs and the class members under the FLSA and attendant regulations at 29 C.F.R.

§ 516 et seq.;




                                                  Page 11 of 12
                         Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                                 U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                                  Original Complaint—Collective Action
          Case 7:19-cv-00269-DC Document 1 Filed 11/18/19 Page 12 of 12




       (f)    Judgment for liquidated damages pursuant to the FLSA in an amount equal

to all unpaid overtime compensation owed to Plaintiffs and members of the class during

the applicable statutory period;

       (g)    An order directing Defendants to pay Plaintiffs and members of the class

pre-judgment interest, reasonable attorney’s fees and all costs connected with this action;

and

       (h)    Such other and further relief as this Court may deem necessary, just and

proper.

                                                                Respectfully submitted,

                                                                TYLER LACKEY and JOSÉ ZAMORA,
                                                                Each Individually and on Behalf of
                                                                All Others Similarly Situated,
                                                                PLAINTIFFS

                                                                SANFORD LAW FIRM, PLLC
                                                                One Financial Center
                                                                650 South Shackleford Road, Suite 411
                                                                Little Rock, Arkansas 72211
                                                                Telephone: 501) 221-0088
                                                                Facsimile: (888) 787-2040

                                                                /s/ Josh Sanford_________
                                                                Josh Sanford
                                                                Tex. Bar No. 24077858
                                                                josh@sanfordlawfirm.com




                                             Page 12 of 12
                     Tyler Lackey, et al. v. Pumpco Energy Services, Inc., et al.
                             U.S.D.C. (W.D. Tex.) Case No. 7:19-cv-269
                              Original Complaint—Collective Action
